Citation Nr: 1001482	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-36 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
cervical spine disability.

2.   Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
thoracic spine disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
left shoulder disability.

4.  Entitlement to service connection for cervical spine 
disability.

5.  Entitlement to service connection for thoracic spine 
disability.

6.  Entitlement to service connection for left shoulder 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from January 1983 to 
December 1984.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

In October 2007, the appellant testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.

In November 2007, the RO received an April 2007 medical bill 
indicating treatment for fibromyalgia at Midwest Health 
Center, P.C., in Dearborn, Michigan.  VA regulations require 
that pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
(SSOC) unless this procedural right is waived in writing by 
the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 
(2009).  A statement waiving RO jurisdiction over the new 
evidence is not associated with the claims folder.  Since the 
Board is remanding the claims and the claims will be 
readjudicated, there is no prejudice to the appellant.

The reopened issues of entitlement to service connection for 
a cervical spine disability, a thoracic spine disability and 
a left shoulder disability are addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2000 Board decision denied the appellant's 
claims of entitlement to service connection for a cervical 
spine disability and a thoracic spine disability because the 
appellant did not have a current cervical or thoracic spine 
disability.  

2.  The December 2000 decision denied the appellant's request 
to reopen the claim for entitlement to service connection for 
left shoulder disability because new and material evidence 
had not been submitted.

3.  The December 2000 Board decision is final.           

4.  Evidence submitted subsequent to the December 2000 Board 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The December 2000 Board decision is final as to the 
claims of service connection for a cervical spine disability 
and a thoracic spine disability, and the request to reopen 
the claim for entitlement to service connection for left 
shoulder disability.  38 U.S.C.A. §§ 511, 7104 (West 2002); 
38 C.F.R. § 20.1100 (2009).  

2.  New and material evidence has been presented to reopen 
the claims of entitlement to service connection for a 
cervical spine disability, a thoracic spine disability, and a 
left shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the petition to reopen the previously disallowed claims 
for service connection, her petition has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the Veterans Claims Assistance Action (VCAA) on 
that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Accordingly, the Board may proceed with a decision on the 
Veteran's petition to reopen.  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  The November 2005 
rating decision denied the appellant's request to reopen her 
claims for service connection for a cervical spine 
disability, a thoracic spine disability and a left shoulder 
disability.  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the 
Board finds that no such evidence has been offered, this is 
where the Board's analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.   Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for her claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

The December 2000 Board decision, which denied the 
appellant's claims of entitlement to service connection for a 
cervical spine disability and a thoracic spine disability, 
and denied the appellant's request to reopen the claim for 
entitlement to service connection for a left shoulder 
disability, was final.  38 U.S.C.A. § 7104 (West 2002).

The evidence of record at the time of the previous final 
denial, in December 2000, included the appellant's service 
treatment records and private medical records.  The evidence 
added to the record subsequent to the last final denial 
includes the appellant's October 2007 hearing testimony, a 
November 2007 opinion from Dr. M.J., M.D., a September 2002 
examination sheet from Virginia Park Medical Center, a 
November 2002 neurological report by Dr. K.R., M.D., an 
October 2001 lumbar spine examination report verified by Dr. 
Y.M., M.D., and a September 2001 chest pain examination 
report verified by Dr. R.J., M.D.  As noted above, the Board 
also received an April 2007 medical bill indicating a 
diagnosis of fibromyalgia.     

The December 2000 decision denied the appellant's claim for 
service connection for a cervical spine disability and a 
thoracic spine disability because the Board found the 
evidence of record established that the appellant did not 
currently have a chronic cervical spine disability or a 
chronic thoracic spine disability.  The December 2000 
decision denied the appellant's request to reopen her claim 
for entitlement to service connection for a left shoulder 
disability because no new and material evidence showing the 
appellant had a left shoulder disability had been submitted 
since a final December 1989 rating decision.

The Board finds that since the December 2000 Board decision, 
new and material evidence has been received to reopen the 
claims for a cervical spine disability, a thoracic spine 
disability, and a left shoulder disability.  In particular, 
the November 2007 examination report by Dr. M.J., M.D., 
diagnoses the appellant with cervical, thoracic, and lumbar 
myofascial strain and mild left rotator cuff tendinitis.  
Additionally, the September 2002 Virginia Park Medial Center 
medical record diagnoses the appellant with chronic cervical 
and thoracic myositis.  This evidence had not been submitted 
before.  Thus, it is new. 

The November 2007 examination report provides evidence of a 
current disability and the September 2002 medical record 
indicates a diagnosis of chronic cervical and thoracic 
myositis.  The appellant's previous claim was denied because 
there was no evidence of a current left shoulder disability 
or a chronic cervical spine or thoracic spine disability.  
The new evidence thus relates to unestablished facts 
necessary to substantiate the claims.  The credibility of the 
newly submitted evidence is presumed in determining whether 
or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 
510 (1992).   Thus, this evidence raises a reasonable 
possibility of substantiating the claims.  See 38 C.F.R. § 
3.156(a) (2009).  Accordingly, the additional evidence is 
also material.  As new and material evidence has been 
received, the claims for service connection for a cervical 
and thoracic spine disability and a left shoulder disability 
are reopened.




ORDER

The claim for service connection for a cervical spine 
disability claim is reopened, and the appeal is allowed to 
this extent.

The claim for service connection for a thoracic spine 
disability claim is reopened, and the appeal is allowed to 
this extent.

The claim for service connection for a left shoulder 
disability claim is reopened, and the appeal is allowed to 
this extent.


REMAND

Having reopened the appellant's claims, the Board must now 
determine whether the reopened claims of entitlement to 
service connection for a cervical spine disability, a 
thoracic spine disability, and a left shoulder disability may 
be granted on the merits.  However, further development of 
the record is needed prior to appellate consideration of the 
reopened claim.

Procedurally, since the December 2000 Board decision, the RO 
has found no new and material evidence has been received to 
reopen the claims, and has not considered the merits of the 
claim de novo.  See November 2005 rating decision, and 
October 2006 statement of the case.  In this situation, the 
Board may not consider the merits of the claim without prior 
RO adjudication of the claim.  Because the RO has not 
adjudicated the reopened claims of entitlement to service 
connection, the Board may not presently adjudicate these 
matters.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(noting where the Board addresses a question that has not 
been addressed by the RO, the Board must consider whether a 
veteran has been prejudiced thereby).

The appellant asserts that she injured her back, neck and 
left shoulder after carrying a backpack in basic training in 
February 1983.  In the November 2007 opinion, Dr. M.J., M.D., 
diagnoses the appellant with cervical, thoracic, and lumbar 
myofascial strain and mild left rotator cuff tendinitis.  He 
does not indicate whether these conditions are chronic or 
related to the appellant's service.  His diagnosis indicates 
the appellant may have cervical spine, thoracic spine, and 
left shoulder disabilities.  However, a November 2002 medical 
report indicates the appellant's neck and back were normal.  
The appellant has not been seen for a VA examination.  VA 
must provide a VA examination when there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease, 
and (4) insufficient competent evidence of record for VA to 
make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, this case must be remanded to the RO 
for a medical examination addressing whether the appellant 
has a cervical spine, thoracic spine, or left shoulder 
disability, and whether any such disability is related to 
service.   

In addition to the foregoing, the Board observes that there 
may be pertinent outstanding private treatment records that 
are not currently associated with the claims folder.  In 
particular, the Board observes that the Appellant has 
submitted an April 2009 receipt for treatment of fibromyalgia 
at the Midwest Heath Center in Dearborn, Michigan.  However, 
clinical records from this facility for that date do not 
appear to be associated with the claims folder.  On remand, 
the Appellant should be asked to identify all pertinent 
sources of treatment for her claimed service connected 
cervical spine, thoracic spine, and left shoulder 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain the names 
and addresses of all medical care 
providers who treated the appellant for 
her claimed cervical spine, thoracic 
spine, and left shoulder disabilities 
since active service.  After securing the 
necessary release, the RO should obtain 
copies of any treatment records from 
these providers that are not currently 
associated with the claims folder.  In 
particular, the Appellant should be asked 
to execute proper authorization to allow 
VA to attempt to obtain pertinent 
treatment records from the Midwest Health 
Center.  

2.  Thereafter, the RO or AMC Schedule 
the appellant for a VA medical 
examination for the purpose of 
determining whether the appellant has a 
cervical spine, thoracic spine, or left 
shoulder disability.  The examiner should 
determine whether it is at least as 
likely as not that each of the conditions 
was caused by the appellant's service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The VA clinician is requested to provide 
a thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, 
established medical principles, and the 
evidence of record.  References should be 
made to pertinent documents of record, as 
necessary.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

3.  Thereafter, readjudicate the reopened 
claims of service connection for a 
cervical spine, thoracic spine, and left 
shoulder disability.  If any benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond. The case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


